      Case 2:21-cv-02302-KHV-GEB Document 56 Filed 09/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ALPHA INDUSTRIES, INC.                            )
                                                  )
                       Plaintiff,                 )
                                                  )
vs.                                               )          Case No. 2:21-cv-02302-KHV-GEB
                                                  )
ALPHA CLOTHING CO. LLC and                        )
RYAN “TANNER” MUELLER,                            )
Individually                                      )
                                                  )
                       Defendants.                )
                                                  )


       ORDER GRANTING JOINT MOTION TO STAY PROCEEDINGS FOR AN
                       ADDITIONAL THIRTY DAYS

       On September 9, 2021, Plaintiff Alpha Industries, Inc. (“Plaintiff”) and Defendants Alpha

Clothing Co., LLC (“Alpha Clothing”) and Ryan Mueller (“Mueller”) (collectively “Defendants”),

filed their Joint Motion to Stay Proceedings for an Additional Thirty Days (the “Joint Motion”).

(ECF No. 55.) The Joint Motion seeks a stay of all proceedings in this action for an additional

thirty (30) days, so that the parties can continue settlement discussions while avoiding the cost of

litigation and unnecessarily wasting resources.

       1.      Good cause having been shown, it is hereby ordered that all proceedings in this

action, including, but not limited to, a Rule 26 status conference and the Defendants’ current

answer deadline, are stayed for 30 days, from September 11, 2021 to October 11, 2021.
     Case 2:21-cv-02302-KHV-GEB Document 56 Filed 09/09/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 9th day of September, 2021, at Wichita, Kansas.


                                          s/ Gwynne E. Birzer
                                          Honorable Gwynne E. Birzer
                                          U. S. Magistrate Judge




                                             2
